ITEMID: 001-4756
LANGUAGEISOCODE: ENG
RESPONDENT: LTU
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: JODKO v. LITHUANIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is a Lithuanian national of Polish origin, born in 1961. At present he is detained in the Rasų prison in Vilnius.
The facts of the case, as submitted by the parties, may be summarised as follows.
A.
On 13 March 1996 the Vilnius Regional Court convicted the applicant of murder. He was sentenced to 11 years’ imprisonment. On 27 March 1996 the applicant was served with a written copy of the first instance judgment. The applicant appealed.
On 15 May 1996 the Court of Appeal held a hearing at which the applicant’s counsel was present. The court dismissed the appeal, finding that the first instance court had properly decided the case.
In early 1997, the applicant approached the prison administration, asking why he had received no written version of the appellate decision of 15 May 1996. The Ministry of Justice informed him that on 22 May 1996 the Court of Appeal had in fact sent a written version of the appellate decision to a special hospital of the Ministry of Interior where, at the time, the applicant had been detained. The applicant applied to the Ombudsman, who confirmed that the hospital had received the decision on 23 May 1996. The Ombudsman advised the applicant to ask the hospital management about the alleged disappearance of the written decision. The applicant appears not to have approached the hospital management subsequently.
Following the applicant’s demand, on 13 March 1997 the Court of Appeal sent him a written version of the decision of 15 May 1996. On 11 April 1997 he was furnished with another copy of the decision. The applicant expressed his intention to file a cassation appeal in the case but was informed by the Supreme Court that he had not complied with the three months’ time-limit to file a cassation appeal under Article 419 of the Code of Criminal Procedure.

On 17 February 1999 the applicant applied to the Ministry of Justice, complaining that he had been denied access to the Supreme Court. The Ministry of Justice advised the applicant to apply to the Supreme Court for leave to file a cassation appeal out of time pursuant to Article 120 of the Code of Criminal Procedure. There is no indication that the applicant subsequently requested that leave.
B. Relevant domestic law
Pursuant to Article 379 § 4 of the Code of Criminal Procedure, a decision of the appellate court dismissing an appeal is pronounced in open court. Reasons must be given. In its final form a written version of the decision must be prepared within 3 days after its pronouncement. Pursuant to Article 386 § 1 of the Code, within 7 days following its adoption the appellate decision must be transmitted, for execution, to the court which gave the first instance judgment. Under Article 401 § 1 of the Code the first instance court is then required to furnish a copy of the first instance judgment to the prison administration (no time-limits are set by domestic criminal procedure in this respect). Article 401 § 1 also provides that, where the first instance judgment is amended or quashed, a written version of the appellate decision must also be sent to the prison for the defendant’s information.
Under Article 419 of the Code of Criminal Procedure, a cassation appeal can be filed within three months after the first instance judgment becomes effective. Pursuant to Article 398 § 2 of the Code, if the appeal against the first instance judgment is dismissed at appellate instance, the first instance judgment becomes effective on the date when the appellate decision was taken.
Article 418 § 2 of the Code lays down the requirements for a cassation appeal. Pursuant to the above provision, a cassation appeal should include references to the name of a cassation court, the case and decision at issue, the substance of the decision and the reasons for appealing against it, and the appeal claims.
Article 421 § 2 of the Code of Criminal Procedure stipulates that, provided that a cassation appeal complies with the above requirements, a senior judge of an appellate court or cassation court should order the transmission of the case-file from the lower court. Within seven days following receipt of the case-file, a senior cassation court judge must issue an order accepting the appeal for consideration.

Pursuant to Article 120 § 1 of the Code of Criminal Procedure, a time-limit that was missed for an important reason can be reinstated by a court upon the request of the person concerned.
